OAKES, Circuit Judge
(concurring):
As the author of the unanimous panel opinion in Royal Typewriter Co. v. M/V Kulmerland, 483 F.2d 645 (2d Cir. 1973), as well as of the majority panel opinion in Cameco, Inc. v. S. S. American Legion, 514 F.2d 1291 (2d Cir. 1974), I have been aware that the presumptive “functional economics” test of Kulmerland had limitations. It was not intended as the last word on a problem that as Judge Friendly said in Leather's Best, Inc. v. S. S. Mormaclynx, 451 F.2d 800, 814-15 (2d Cir. 1971), “demands a solution better than the courts can afford,” dealing as it does with “a statutory provision that has become ill-suited to present conditions.” Id. Kulmerland was an attempt to devise “a ‘common sense test’ under which all parties concerned could allocate responsibility for loss at the time of contract, purchase additional insurance if necessary, and thus ‘avoid the pains of litigation.’ ” See Kulmerland, 483 F.2d at 649, quoting Standard Electrica, S. A. v. Hamburg Sudamerikanische Dampfschifffahrts-Gesellschaft, 375 F.2d 943, 945 (2d Cir.), cert. denied, 389 U.S. 831, 88 S.Ct. 97, 19 L.Ed.2d 89 (1967). And as the Cameco opinion indicates, 514 F.2d at 1300, the criticism of the Kulmerland test on the part of counsel in the Journal of Maritime Law & Commerce was by no means totally persuasive, since from an economic point of view it seemed evident that many shippers would have to package their goods for shipment after the goods left the ship’s container.
But I have at all times, see Cameco, 514 F.2d at 1300, been aware of Judge Feinberg’s statement in his dissent in Standard Eléctrica, 375 F.2d at 948, that “certainty at the expense of legislative policy and equity is undesirable and often turns out to be ephemeral.” And Judge Friendly’s most perceptive opinion in this case, coupled with that of Judge Beeks in Matsushita Electric Corp. v. S. S. Aegis Spirit, 414 F.Supp. 894, 903-07 (W.D.Wash.1976), referred to and quoted at length by Judge Friendly, have persuaded me that the “functional economics” test of Kulmerland does not function well and had better be abandoned. In the realm of container shipping, where the bill of lading specifies the contents, the ship’s container should not be deemed a package — even presumptively only — irrespective of how the goods within it are packed. I therefore am joining in the abandonment of the Kulmerland-Cameco test, noting only that the results of neither case would be changed by virtue of today’s decision.